EXHIBIT 10.4

ESCROW AGREEMENT

THIS ESCROW AGREEMENT is made and entered into this 12th day of February, 2008,
by and between Pro-Pharmaceuticals, Inc., a Nevada corporation (“Pharma”), 10X
Fund, L.P., a Delaware limited partnership (“Fund”) and Investment Law Group of
Gillett, Mottern & Walker, LLP (“Escrow Agent”).

WITNESSETH:

WHEREAS, on February 12, 2009, Pharma and the Fund entered into a Securities
Purchase Agreement (the “Purchase Agreement”), which provided for the issuance
of shares of Series B-1 Convertible Preferred Stock and Series B-2 Convertible
Preferred Stock (collectively, the “Preferred Stock”);

WHEREAS, the Preferred Stock is governed by a Certificate of Designation of
Preferences, Rights and Limitations of Series B-1 Convertible Preferred Stock
and Series B-2 Convertible Preferred Stock of Pharma, as filed with the
Secretary of State of Nevada (the “Certificate of Designation”);

WHEREAS, Section 7(a) of the Certificate of Designation provides that the Fund
has the right to demand redemption of the Preferred Stock under certain
circumstances, and Section 7(d) of the Certificate of Designation provides that
Pharma’s obligation to redeem Preferred Stock will convert to a promissory note
secured by the assets of Pharma in the event Pharma does not satisfy a
redemption obligation on its due date;

WHEREAS, Pharma and the Fund have executed a promissory note and security
agreement (the “Note Documents”) pursuant to Section 7(d) of the Certificate of
Designation, and have agreed that the Note Documents will be held in escrow and
released pursuant to this Agreement, and the Escrow Agent has agreed to serve as
Escrow Agent in accordance with the terms and conditions set forth herein; and

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter contained, and other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

1. The Escrow Agent hereby acknowledges receipt of the Note Documents executed
by Pharma.

2. The Note Documents are to be held by the Escrow Agent in escrow and disposed
of pursuant to and strictly in accordance with the terms and conditions of this
Agreement. The Escrow Agent undertakes to perform only such duties as are
expressly set forth in this Agreement, and no implied duties or obligations of
the Escrow Agent shall be read into this Agreement.



--------------------------------------------------------------------------------

3. The parties agree that the Escrow Agent shall dispose of the Note Documents
as follows:

a) To the Fund, in the event an officer of the Fund certifies to the Escrow
Agent that the Fund has exercised its right to require redemption of part or all
of its Preferred Stock pursuant to Section 7(a) of the Certificate of
Designation, and Pharma has failed to pay the Redemption Price (as defined in
the Certificate of Designation) by the Redemption Date (as defined in the
Certificate of Designation).

b) To Pharma, in the event an officer of Pharma certifies to the Escrow Agent
that there are no further shares of Preferred Stock outstanding because they
have been redeemed for cash and/or converted into shares of common stock of
Pharma pursuant to their terms.

c) Pursuant to joint written instructions signed by Pharma and the Fund.

4. The Escrow Agent shall not make any disbursements of Note Documents except as
expressly provided herein.

5. In the event the Escrow Agent is uncertain as to its duties or
responsibilities hereunder or either party shall challenge the validity,
legality or authenticity of any notice sent by the other party to the Escrow
Agent, the Escrow Agent may interplead the Note Documents in the state court of
Fulton County, State of Georgia, and Pharma and the Fund consent to jurisdiction
and venue in such court for purposes of an interpleader action. The losing party
in such proceeding shall indemnify and hold harmless the Escrow Agent from all
costs and expenses, including reasonable attorney’s fees associated with the
proceeding. Escrow Agent may act in reliance upon any writing or instrument or
signature which it in good faith believes to be genuine and may assume that any
person purporting to give any writing, notice, advice, or instruction in
connection with the provisions hereof has been duly authorized to do so. Escrow
Agent shall not be liable in any manner for the sufficiency or correctness as to
form, manner of execution or validity of any instrument deposited in this escrow
nor as to the identity, authority or right of any persons executing the same,
and its duties hereunder shall be limited to the safekeeping of the Note
Documents and for the disposition of same in accordance with this Agreement.
Escrow Agent hereby executes this Agreement for the sole and exclusive purpose
of evidencing its Agreement of the provisions hereof.

6. Pharma and the Fund agree to indemnify and hold the Escrow Agent harmless
from any and all claims, liabilities, losses, actions, suits or proceedings at
law or in equity, or any other expense, fees, or charges of any character or
nature, which it may incur or with which it may be threatened by reason of its
acting as Escrow Agent under this Agreement, and in connection therewith, to
indemnify the Escrow Agent against any and all expenses, including reasonable
attorney’s fees and the cost of defending any action, suit or proceeding or
resisting any claim.

7. The Escrow Agent may consult with counsel of its own choice and shall have
full and complete authorization and protection for any action taken or suffered
by it and hereunder in good faith and in accordance with the opinion of such
counsel. The Escrow Agent shall otherwise not be liable for any mistakes of fact
or error in judgment, or for any acts or omissions of any kind unless caused by
its willful misconduct or gross negligence.

 

2



--------------------------------------------------------------------------------

8. The parties agree that Pharma shall be responsible for the fees and expenses
of the Escrow Agent for serving as Escrow Agent hereunder, which shall be billed
at the Escrow Agent’s normal hourly rate.

9. The provisions of this Agreement may not be amended, supplemented, waived or
changed orally, but only by a writing signed by the party as to whom enforcement
of any such amendment, modification, supplement or waiver is sought and making
specific reference to this Agreement.

10. All notices required or permitted hereunder, and under any instrument
delivered pursuant hereto, shall be given in writing, and shall be deemed to
have been given and received upon the earlier to occur of: (a) the actual
receipt of any such notice by the intended recipient; and (b) the third business
day following deposit of any such notice enclosed in a wrapper with postage
prepaid, properly addressed to the intended recipient at its address set forth
below, as a certified item, return receipt requested, in an official depository
of and under the care and custody of the United States Postal Service. The
parties’ address for notice shall be as set forth in the first paragraph of this
Agreement. Any party hereto may change its address for notice set forth herein
by giving the other parties at least 10 days advance written notice of such
change of address. All notices to the Escrow Agent shall be sent to:

Investment Law Group of

Gillett, Mottern & Walker, LLP

1230 Peachtree Street, N.E.

Suite 2445

Atlanta, Georgia 30309

Phone: 404-607-6933

Fax: 404-607-6942

Email: bmottern@investmentlawgroup.com

12. Escrow Agent shall have no duties or responsibilities other than those
expressly set forth herein. Escrow Agent shall not be liable for any action
taken or omitted by it, or any action suffered by it, except for gross
negligence or willful misconduct. The Escrow Agent shall not be bound by any
notice or demand unless evidenced by a writing delivered to Escrow Agent signed
by the proper party or parties.

13. This Agreement contains the entire understanding between and among the
parties hereto with respect to the subject matter hereof, and shall be binding
upon and inure to the benefit of such parties, and their respective heirs,
successors in interest and legal representatives.

14. This Agreement is governed by, and is to be construed in accordance with,
the laws of the State of Georgia.

 

3



--------------------------------------------------------------------------------

This Agreement may be executed in counterpart.

 

PHARMA:     FUND: Pro-Pharmaceuticals, Inc., a Nevada corporation     10X FUND,
LP, a Delaware limited partnership         10X Capital Management, LLC, General
Partner   /s/ Anthony Squeglia       /s/ James C. Czirr         By:   Anthony
Squeglia     By:   James C. Czirr       Title:   Managing Partners Address:  

7 Wells Avenue

Newton, MA 02453

    Address:  

1099 Forest Lake Terrace

Niceville, FL 32578

Phone:   (617) 559-0033     Phone:   (850) 502-7659 Fax:   (617) 928-3450    
Fax:   (850) 678-8722 Email:   squeglia@pro-pharmaceuticals.com     Email:  
jimczirr52@gmail.com ESCROW AGENT:       INVESTMENT LAW GROUP OF GILLETT,
MOTTERN & WALKER, LLP         /s/ Robert J. Mottern               By:   Robert
J. Mottern, Vice President      

 

4